GRAHAM, J.
All of defendant’s exceptions and assignments of error relate to the trial of case No. 69CR4368 at the 21 April 1969 Session of Gaston Superior Court. Even if prejudicial error were found in the trial of that case it would avail defendant of little or no relief as that case was consolidated for judgment with six other cases in which defendant entered pleas of guilty. No exception or assignments of error were made with respect to any of the cases in which he pleaded guilty.
*101We have nevertheless carefully reviewed each of defendant’s assignments of error and have found them to be without merit.
No error.
BROCK and Britt, JJ., concur.